Citation Nr: 9908565	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-08 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for stomach symptoms as 
manifestations of an undiagnosed illness.

4.  Entitlement to service connection for a low back 
disability with radiating pain to the left lip and left leg.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for fallen arches.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
June 1992.

The issues on appeal arise from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In May 1996, the 
veteran's claims file was transferred to the RO in Columbia, 
South Carolina.  

On August 20, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).  

During this hearing, the veteran submitted a medical record 
for the Board's review, and also waived initial consideration 
of this evidence by the RO.  Prior to her testimony, the 
veteran also advised the undersigned Board member that she 
did not have a separate hip disability, but that the pain in 
her hip originates in the low back and continues down into 
the left hip and the left leg.  Therefore, the Board has 
designated one of the veteran's claims as being entitlement 
to service connection for a low back disability with 
radiating pain to the left lip and left leg.

The veteran's claims concerning service connection for 
hearing loss and hypertension are discussed in the Decision 
below, while the remaining claims are addressed in the Remand 
section.


FINDINGS OF FACT


1.  The veteran's allegation that she currently has hearing 
loss is not supported by any medical evidence that would 
render the claim plausible.

2.  The veteran's allegation that she currently has 
hypertension is not supported by any medical evidence that 
would render the claim plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim 
concerning service connection for hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim 
concerning service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1994, the veteran filed a claim concerning service 
connection for, in part, hypertension and hearing loss.  She 
indicated that she had been treated for hypertension in 1991 
and 1992, while her hearing loss, which apparently was first 
manifested in 1990, had been untreated.  

In August 1994, medical records from the Dorn VA Hospital 
were associated with the claims file.  These reflect an 
outpatient visit in April 1994, during which the veteran's 
blood pressure was recorded as being 131 diastolic over 69 
systolic (131/69).  

The veteran underwent a VA audio examination in September 
1994.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
10
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The VA examiner further noted that the veteran's hearing was 
within normal limits across the frequency range of both the 
right and left ears.  

Subsequently in September 1994, a number of the veteran's 
service medical records were associated with the claims file.  
These records reflect, in part, that the veteran was 
hospitalized for possible food poisoning.  At the time of her 
initial examination, her blood pressure was 132/88, while 
several hours later it was recorded as being 146/80.  The 
next day, the veteran's blood pressure was noted to be 
110/80.  These records also include the results of an 
audiogram conducted in March 1992.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
20
LEFT
40
20
25
30
30

In October 1994, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
reflect that in March 1993, the veteran sought outpatient 
treatment for back and hip pain.  Her blood pressure was 
noted to be 118/77.  In March 1994, the veteran again sought 
outpatient treatment for back and hip pain and her blood 
pressure was recorded as being 140/69. 

Subsequently in October 1994, the National Personnel Records 
Center (NPRC) advised the RO in writing that no service 
records pertaining to the veteran had been found on file.  
The claims file also indicates that between December 1994 and 
July 1995, the RO had conversations with NPRC personnel, who 
apparently confirmed that the veteran's service medical 
records were not at that location.

By a September 1995 rating decision, the RO, in part, denied 
service connection for hearing loss and for hypertension.   

In January 1996, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
reflect that during an outpatient visit in May 1995, the 
veteran's blood pressure was noted to be 138/73, and during a 
December 1995 outpatient visit, the veteran's blood pressure 
was 149/83.

Subsequently in January 1996, medical records from First Care 
in Columbia, South Carolina, were associated with the claims 
file.  These records reflect, in pertinent part, several 
outpatient visits between March 1993 and September 1995.  The 
highest blood pressure readings obtained during this period 
were 120/88 in September 1994, 128/90 in February 1995, and 
120/88 in September 1995.

By a February 1996 rating decision, the RO, in pertinent 
part, continued to deny service connection for hypertension. 

The veteran testified at the RO before the undersigned Board 
member on August 20, 1998.  The veteran indicated that during 
her separation examination, she was told she had severe 
hearing loss.  The veteran also stated, in pertinent part, 
that she was diagnosed as having hypertension in service at a 
clinic in Germany, and was given medication for this 
condition.  After service, she worked for a civilian 
contractor and could not afford to maintain her medicine.  
The veteran had been controlling her condition by diet.  

During her Board hearing, the veteran submitted a copy of a 
May 1992 "Report of Medical History" form, which was 
apparently completed in conjunction with her separation 
examination.  On this form, the veteran denied any history of 
hearing loss, but did report a history of hypertension. 

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including hypertension and high frequency 
hearing loss, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

The threshold question, however, is whether the veteran has 
met her initial burden of presenting a well-grounded claim.  
If she has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well-grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Service connection for hearing loss 

The veteran's claim concerning service connection for hearing 
loss is not well-grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  The applicable criteria provide as 
follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1998).
  
The VA audiological examination conducted in September 1994 
indicates that the veteran's auditory threshold bilaterally 
does not exceed 40 decibels at any frequency.  Likewise, the 
auditory threshold bilaterally for at least three of the 
frequencies do not exceed 25 decibels.  Finally, the VA 
examination revealed a speech recognition score of 96 percent 
in the right ear and 100 percent in the left ear, using the 
Maryland CNC test.  This evidence is insufficient to 
establish a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385 (1998).  Without competent evidence of a 
current hearing loss disability as defined by the VA, the 
veteran has not satisfied the first prong of the Caluza test, 
and thus her claim concerning service connection for hearing 
loss is not well-grounded.  Remanding this claim so that the 
veteran's remaining service medical records could be located 
and associated with the claims file would only cause 
unnecessary delay, since her claim would remain not well 
grounded due to the lack of a current diagnosis. 

B.  Service connection for hypertension

In this case, the veteran has not presented competent medical 
evidence of a current disability necessary to satisfy the 
first prong of Caluza, supra.  While the veteran herself has 
asserted that she currently has hypertension, she has 
presented no competent medical evidence to support this 
assertion.  Indeed, the only current medical evidence in the 
file consists essentially of the post-service VA and private 
medical records.  Apart from what appears to have been 
isolated occurrences of nearly hypertensive blood pressure 
readings between September 1994 and September 1995, there is 
no evidence that this veteran has hypertension.  In the 
absence of a diagnosis of a current disability, the veteran's 
claim cannot be considered well-grounded.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Remanding this claim so 
that the veteran's remaining service medical records could be 
located and associated with the claims file would only cause 
unnecessary delay, since her claim would remain not well 
grounded due to the lack of a current diagnosis. 

C.  Conclusion

As it currently stands, the veteran's claims concerning 
service connection for hypertension and hearing loss are not 
well grounded.  If claims are not well grounded, the Board 
does not have jurisdiction to adjudicate them.  As claims 
that are not well grounded do not present questions of fact 
or law over which the Board has jurisdiction, the veteran's 
claims, as detailed above, are denied.


ORDER 

A well grounded claim not having been submitted, entitlement 
to service connection for hearing loss is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for hypertension is denied.


REMAND

The veteran is essentially seeking service connection for 
stomach symptoms as manifestations of an undiagnosed illness, 
a low back disability with radiating pain to the left lip and 
left leg, sinusitis, and fallen arches.

The Board first notes that the veteran had over seven years 
of active duty, and yet virtually none of her service medical 
records have been associated with the claims file.  (During 
her Board hearing, the veteran submitted a copy of the 
"Report of Medical History" form apparently completed in 
conjunction with her May 1992 separation examination, and 
several service medical records dated in April 1991 were 
associated with the claims file in September 1994).  In 
October 1994, the National Personnel Records Center (NPRC) 
advised the RO in writing that no records pertaining to the 
veteran had been found on file.  The claims file also 
indicates that between December 1994 and July 1995, the RO 
had conversations with NPRC personnel, who apparently 
confirmed that the veteran's service medical records were not 
at that location.

Although the appellant has the burden of submitting evidence 
in support of her claims, VA should try to obtain pertinent 
evidence possessed by and in control of the Government.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  Medical 
records related to the veteran's period of active military 
service are essential to properly adjudicating her claims 
concerning service connection for stomach symptoms as 
manifestations of an undiagnosed illness, a low back 
disability with radiating pain to the left lip and left leg, 
sinusitis, and fallen arches.  The RO should again attempt to 
obtain the veteran's complete service medical records or 
legible copies thereof and permanently associate these 
records with the claims file, or otherwise document why the 
records are not available.  During her Travel Board hearing, 
the veteran identified the facilities at which she sought 
treatment during active duty, and, as detailed below, the RO 
should request any existing medical records pertaining to the 
veteran from these facilities.  

The Board notes that on her DD Form 214, it was indicated 
that the veteran had been transferred to a US Army Reserves 
command based in St. Louis.  If the veteran confirms with the 
RO that she was or is currently in the Reserves, appropriate 
requests for any pertinent medical records should also be 
pursued in this regard.  

The Board further notes that in November 1996, the RO issued 
a letter to the veteran advising, in part, that she could 
submit evidence indicating that she had an undiagnosed 
illness which began either during active service in the 
Southwest Asia theater of operations or within two years 
thereafter.  However, in April 1997, the VA published a new 
rule, effective retroactively to November 2, 1994, to expand 
the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  The RO should issue a new 
development letter to the veteran, reflecting this change in 
the presumptive period. 

A new VA examination is necessary in relation to the 
veteran's claim concerning service connection for stomach 
symptoms as manifestations of an undiagnosed illness.  Under 
the provisions of VBA Circular 20-92-29 (Revised July 2, 
1997), the RO is required in claims alleging disability from 
exposure to environmental agents while in the Persian Gulf to 
"undertake all required development action, including 
requesting a VA general medical examination."  Other 
specialist examinations are to be ordered as appropriate.  

VBA All-Stations Letter 98-17 (2/26/98) contains the 
mandatory guidelines for disability examinations of Gulf War 
veterans, as outlined in a memorandum dated February 6, 1998.  
Generally, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should identify all diagnosed conditions arising 
from the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  

While the veteran underwent a series of VA examinations in 
September 1994, none was specifically related to her claim 
concerning stomach symptoms.  The Board therefore finds that 
a new examination for VA purposes (as detailed below) is 
necessary to fulfill the mandatory guidelines of VBA All-
Stations Letter 98-17 (2/26/98).  

The Board further notes that the veteran did undergo a joints 
examination for VA purposes in September 1994.  She reported 
to the examiner that she had had some problems with low back 
pain for several years.  Following the examination, one of 
the examiner's impression was "[h]istory and physical 
examination consistent with chronic intermittent exertional 
low back pain."  Medical records received from the Dorn VA 
Hospital indicate that the veteran sought treatment for low 
back and hip symptoms in 1993 and 1994.  After the RO has 
attempted to obtain additional service medical records, the 
veteran's VA examination should also include a determination 
as to whether the veteran has a chronic low back disability; 
and if so, whether it is at least as likely as not that this 
chronic low back disability had its onset in service.  

The Board further notes that following an audio-ear diseases 
examination for VA purposes in September 1994, the 
impressions included history of recurrent sinusitis.  The VA 
examiner also recommended a sinus CT to rule out chronic 
sinusitis.  Following a pulmonary examination for VA 
purposes, another VA examiner assessed the veteran as having 
sinusitis, and noted the veteran's reported long history of 
sinusitis with ready resolution following treatment with 
antibiotics and over-the-counter antihistamines and 
decongestants.  The claims file does not reflect, however, 
that the veteran ever had an X-ray to establish a diagnosis 
of sinusitis.  A new VA examination is therefore necessary in 
this regard, as detailed below. 

The most recent treatment records concerning the veteran were 
associated with the claims file in January 1996.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since January 1996 should also be acquired and reviewed.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
inquire as to whether she entered the 
Reserves following her discharge from 
active duty.  If so, the veteran should 
provide the full name and address of the 
Reserve unit to which she was affiliated, 
and the RO should thereafter request from 
this unit copies of all medical records 
pertaining to the veteran.  In the 
meantime, the RO should also attempt to 
obtain all of the veteran's service 
medical records from other sources, 
including the locations at which she 
reportedly obtained medical treatment 
during active duty.  These include: Fort 
Dix (5407 Pennsylvania Avenue, Fort Dix, 
NJ  08640-5075); Moncrief Army Community 
Hospital (Fort Jackson, SC  29207); 
Eisenhower Army Medical Center (Building 
300, Fort Gordon, GA  30905); Weed Army 
Community Hospital in Fort Irwin, 
California, Fort Sam Houston, and 
"Nelligen Kersen," which is apparently 
affiliated with either the 128th Combat 
Support Hospital or the Fifth General 
Hospital, both in Stuttgart, Germany.  
All attempts to locate and obtain these 
records should be documented in the 
claims file.  Once obtained, these 
records should be permanently associated 
with the claims file.  In the event the 
service medical records in question are 
not located or duplicates are not found, 
the RO should develop this case according 
to applicable criteria pertaining to 
disposition of cases where service 
medical records are lost.

2.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file. 

3.  If the RO determines, based on the 
documents received, that the veteran's 
claim concerning service connection for 
fallen arches is well-grounded, all 
necessary development should thereafter 
be undertaken.  

4.  In any case, the RO should also 
obtain the names and addresses of all 
medical care providers, if any, who 
treated the veteran postservice for 
complaints related to her low back, 
gastrointestinal symptoms and sinuses 
following discharge from active duty.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.  These should include any 
such records, aside from those already 
associated with the claims file, from 
"First Care" (Decker Blvd., Cola, SC  
29203).   

5.  Any pertinent VA medical records 
documenting treatment of the veteran for 
low back, gastrointestinal, and sinus 
symptoms postservice, which have not 
already been associated with the claims 
file, should be obtained and made of 
record.  These should include any such 
records from the Dorn VA Hospital. 

6.  Following completion of the above 
development, the veteran should be 
afforded VA gastrointestinal, nose and 
orthopedic examinations.  All indicated 
tests and studies should be accomplished.  
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiners.  The importance of 
appearing for the examinations and the 
consequences of her failure to do so 
should be made known to the veteran.  A 
copy of the letter(s) informing her of 
the date, time and place of the 
examinations should be included in the 
claims folder.

Gastrointestinal examiner:

(a)  The examiner should note and 
detail all reported gastrointestinal 
symptoms.  The examiner should also 
detail any "non-medical" 
indicators of gastrointestinal 
symptoms reported by the veteran, 
including, but not limited to, time 
lost from work and changes in her 
physical appearance.    

(b)  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all 
complaints relating to 
gastrointestinal symptoms and 
indicate what precipitates and what 
relieves them.

(c)  The examiner should list all 
diagnosed conditions and state which 
gastrointestinal symptoms, abnormal 
physical findings, and abnormal 
laboratory test results are 
associated with each condition.  
Symptom-based "diagnoses" such as 
(but not limited to) myalgia, 
arthralgia, headache, and diarrhea, 
are not considered as diagnosed 
conditions for compensation 
purposes.  

Orthopedic examiner:

(a)  The examiner should 
specifically determine if the 
veteran has a chronic low back 
disability. 

(b)  If a chronic low back 
disability is present, the examiner 
should render an opinion as to 
whether it is at least as likely as 
not that this chronic low back 
disability had its onset in service.  
The bases for any opinions expressed 
should be set forth in detail.  If 
the physician disagrees with any 
opinions which contradict his or 
hers, including those of the VA 
examiner who examined the veteran in 
September 1994, the reasons for the 
disagreement should be set forth in 
detail.  If it is determined that it 
is not at least as likely as not 
that the veteran's chronic low back 
disability had its onset in service, 
the physician should then determine 
when the disability first became 
manifest.

Nose Examiner:  

(a)  The examiner should 
specifically determine if the 
veteran has sinusitis.  Sinus X-rays 
should be taken before this 
determination is made.  The X-ray 
report should be associated with the 
claims file.  

(b)  If chronic sinusitis is 
present, the examiner should render 
an opinion as to whether it is at 
least as likely as not that this 
disability had its onset in service.  
The bases for any opinions expressed 
should be set forth in detail.  If 
the physician disagrees with any 
opinions which contradict his or 
hers, including those of the VA 
examiners who examined the veteran 
in September 1994, the reasons for 
the disagreement should be set forth 
in detail.  If it is determined that 
it is not at least as likely as not 
that the veteran's sinusitis had its 
onset in service, the physician 
should then determine when the 
disability first became manifest.

7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If the examinations are 
inadequate for any reason, the RO should 
return the examination reports to the 
examining physicians and request that all 
questions be answered.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
regarding the issues of entitlement to 
service connection for stomach symptoms 
as manifestations of an undiagnosed 
illness, a low back disability with 
radiating pain to the left lip and left 
leg, sinusitis, and fallen arches remain 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
obtain additional records and medical information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 18 -


- 11 -


